DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 2/5/21.  Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claims 21 and 37.  Claims 21-44 are rejected where the previous rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims disclose that “each type of portable GUI visually mimics a visual display of the type of test instrument”.  The specification in paragraph 2 provides a generic description of how test systems display data.  The specification may provide a reference to mimicking visual interface, the deficiency is the lack of description of 
	        Since claims 22-36 and 38-44 depend on claims 21 and 37 and include all of the limitations of this claim, claims 22-36 and 38-44 are rejected under 35 U.S.C. 112, first paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,954,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose features associated with displaying measurement data.
A computer system for displaying of measurement data, the computer system comprising:
A system for displaying measurement data and mimicking visual interfaces of test instruments, comprising: a data storage to store measurement data generated by a plurality of test instruments, wherein:
a data storage to store measurement data generated by a plurality of different test instruments, wherein each test instrument is a device that is connectable to a device under test (DUT) to receive signals from the DUT and measure parameters of the received signals to determine at least a portion of the measurement data, wherein each test instrument has a type of 
portable graphical user interface (GUI) information for displaying the 

portable GUI information are different for different types of the test instruments;


a processor to: determine a type of test instrument that generated the measurement data and a type of the requested measurement data; determine a type of the portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument and the type of the measurement data;
query the test instrument to determine a type of the test instrument that generated the measurement data and a type of the requested measurement data; 
and  4PATENTAtty Docket No.: 1095.0034US1 App. Ser. No.: 15/922,633 generate portable GUI information according to the determined type of the portable GUI information;
determine the type of the portable GUI information of the test instrument for 
displaying the measurement data based on the determined type of test instrument 
and the type of the measurement data;
and associate the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data;
and generate portable GUI information according to the determined type of the portable GUI information and to associate the portable GUI information with the requested measurement data, wherein the portable GUI information comprises a GUI rendering engine and corresponding metadata for configuring the GUI rendering engine for displaying the requested measurement data in accordance with the determined type of the portable GUI information, wherein the corresponding metadata comprising 
customized display features corresponding to display parameters associated with 
the determined type of the portable GUI information;  and a transport interface to deliver the measurement data and the associated portable GUI information to a remote display, wherein the remote display is operable to display the measurement data in accordance with the determined type of the portable GUI information.
and a transport interface to deliver the measurement data and the associated portable GUI information to a display, wherein the display is operable to present the measurement data in accordance with the determined type of the portable GUI information of the test instrument for displaying the measurement data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 21-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2003/0058243 A1 (Faust), U.S. Publication No. 2005/0278129 A1 (Benvenga) and U.S. Patent No. 6,020,881 (Naughton).
	Referring to claim 21, Faust discloses a system for displaying measurement data, comprising: a data storage to store measurement data generated by a plurality of test instruments, wherein: each test instrument is connectable to a device under test (DUT) to receive signals from the DUT and measure parameters of the received signals to determine at least a portion of the measurement data (page 1, paragraph 5).  Faust discloses measurement information that is collected from multiple instruments.  Faust discloses that each test instrument has a type of portable graphical user interface (GUI) information for displaying the measurement data generated by the test instrument (page 1, paragraph 5); a processor to: determine a type of test instrument that generated the measurement data and a type of the requested measurement data (page 1, paragraph 5).  The type of data is provided and determined based on the value.  Faust discloses determine a type of the portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument and the type of the measurement data (page 1, paragraph 5).  Faust discloses dedicated GUI that are associated with the instrument and also include remote displays associated with the instrument.  Faust discloses 4PATENTAtty Docket No.: 1095.0034US1 App. Ser. No.: 15/922,633generate portable GUI information according to the determined type of the portable GUI information and associate the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data (page 2, paragraph 13); and a transport interface to deliver the measurement data and the associated portable GUI information to a display, wherein the display is operable to present the measurement data in accordance with the determined type of the portable GUI information of the test instrument for displaying the measurement data (page 2, paragraph 13).  Faust does not disclose determining a type of instrument from a plurality of types of test instruments.  Benvenga discloses determining a type of instrument, wherein the plurality of types of test instruments is stored in a library (page 1, paragraph 14 and page 2, paragraph 16).  The database stores data associated with the plurality of types of instruments.  It would have been obvious to one of ordinary skill in the art to learn from Benvenga determine a type of instrument from a plurality of test instruments.  Faust discloses multiple instruments that a client would access data from, which involves determining a type of instrument to further configure the instrument specific data (page 3, paragraph 30).  A person of ordinary skill in the art would understand that this process involves determining a type of the instrument from a plurality of types of instruments as taught in Benvenga.
	Faust and Benvenga do not disclose mimicking visual interfaces of test instruments.  Naughton discloses mimicking visual interfaces of test instruments (column 26, lines 50-57).  Naughton discloses that each type of portable GUI visually mimics a visual display of the type of test instrument used to collect data (column 25, lines 52-57, column 7, lines 17-21).  The hand held device display various types of portable GUIs which are user interface objects that mimic the test instrument.  It would have been obvious to one of ordinary skill in the art to learn from Naughton mimicking visual interfaces of test instruments.  Naughton describes a known technique for providing a user interface of test instrument data which would improve the similar systems described in Faust and Benvenga.  
	Referring to claim 22, Faust discloses that the types of the portable GUI information are different for different types of the test instruments (page 2, paragraph 13).  Faust discloses that the GUI is customized based on the user device and the test instrument information.
	Referring to claims 23 and 38, Faust discloses determining the type of the test instrument that generated the measurement data and the type of the requested measurement data comprises querying the test instrument (page 2, paragraph 13).  The client device accesses or queries the test instrument for measurement data.
	Referring to claim 24, Faust discloses that the transport interface comprises a network interface to transport the measurement data and the associated portable GUI information over a data network to the display, wherein the network interface comprises 5PATENTAtty Docket No.: 1095.0034US1 App. Ser. No.: 15/922,633a web computer system to populate a web page with the measurement data and the associated portable GUI information in response to a request from a web client over a data network, and transport the populated web page to the web client over the data network, the web client comprising the display (page 6, paragraphs 64 and 65).
	Referring to claim 25, Faust discloses that the network interface comprises a standard command for programmable instrumentation (SCPI) interface (page 3, paragraph 33).
	Referring to claim 26, Faust discloses that the transport interface comprises a universal serial bus (USB) interface configured to transport the measurement data and the associated portable GUI information to a portable USB storage device compatible with the display (page 3, paragraphs 29 and 30).
	Referring to claims 27 and 39, Faust discloses that the type of the portable GUI information is associated with a local display of the test instrument (page 1, paragraph 5).
	Referring to claim 28, Faust discloses that the portable GUI information comprises a uniform resource locator (URL) (page 6, paragraph 66). 
	Referring to claims 29 and 40, Faust discloses that the URL is directed to a web page comprising a browser-compatible executable for identifying the measurement data and the associated GUI 6PATENTAtty Docket No.: 1095.0034US1 App. Ser. No.: 15/922,633 information to enable a web client to display the measurement data according to the type of the portable GUI information (page 6, paragraphs 64 and 65).  The type of the portable GUI information pertains to the type of the instrument information.
	Referring to claim 30, Faust discloses a location of the measurement data and the associated GUI information is provided by self-contained software (page 6, paragraph 63).
	Referring to claim 31, Faust discloses that the browser-compatible executable enables the web client to display the measurement data substantially in real-time (page 5, paragraph 52).
	Referring to claims 32 and 41, Faust discloses that the web page displays measurement data and associated portable GUI information from multiple ones of the test instruments of different types at the same time (page 5, paragraph 52).
	Referring to claim 33, Faust discloses a database including a library of portable GUI information, each portable GUI information in the library associated with one or more types of the test instruments, wherein the processor that generates the portable GUI information to select appropriate portable GUI information from the library of the portable GUI information based on a type of the test instrument (page 3, paragraph 35).
	Referring to claims 34 and 42, Faust discloses that the processor associates each portable GUI information associated with multiple types of the test instruments in the library based on at least one of product line, display property, customized display feature, and configuration metadata (page 5, paragraph 52).  
	Referring to claim 35, Faust discloses that the test instrument comprises at least one of an oscilloscope, a spectrum analyzer, a network analyzer, a chemical analyzer, and a voltmeter (page 3, paragraph 29).
	Referring to claims 36 and 43, Faust discloses that the custom display features comprises at least one of: an acquisition rate of the test instrument, a vertical axis calibration of the test instrument, a horizontal axis calibration of the test instrument, a marker placement of the test instrument, value ranges of the test instrument, time stamps of the measurement data, a trace form of the test instrument, a histogram form of the test instrument, a pie-chart form of the test instrument, a center point of the measurement data, a scale of the measurement data, and a scale mark spacing of the measurement data (page 5, paragraph 55).
	Referring to claim 37, Faust discloses a method of displaying data, comprising: storing, by a processor, measurement data measured by a plurality of test instruments, wherein: each test instrument of the plurality of test instruments is connectable to a device under test (DUT) to receive  signals from the DUT and measure parameters of the received signals to determine at least a portion of the measurement data (page 1, paragraph 5), and 8PATENTAtty Docket No.: 1095.0034US1 App. Ser. No.: 15/922,633 each test instrument has a type of portable graphical user interface (GUI) information for displaying the measurement data generated by the test instrument (page 1, paragraph 5); determining, by the processor, a type of the test instrument that generated the measurement data and a type of the measurement data (page 1, paragraph 5); determining the type of the portable GUI information of the test instrument for displaying the measurement data based on the determined type of test instrument and the type of the measurement data (page 1, paragraph 5); generating portable graphical user interface (GUI) information according to the determined type of the portable GUI information (page 1, paragraph 5); associate the portable GUI information with a request for measurement data, wherein the portable GUI information comprises customized display features corresponding to display parameters associated with the determined type of the portable GUI information of the test instrument for displaying the measurement data (page 2, paragraph 13); and populating a web page with the measurement data, wherein the populated web page is delivered via a web client over a data network for display, and wherein the web client to present the measurement data in accordance with the determined type of the portable GUI information of the test instrument for displaying the measurement data (page 2, paragraph 13).  Faust does not disclose determining a type of instrument from a plurality of types of test instruments.  Benvenga discloses determining a type of instrument, wherein the plurality of types of test instruments is stored in a library (page 1, paragraph 14 and page 2, paragraph 16).  The database stores data associated with the plurality of types of instruments.  It would have been obvious to one of ordinary skill in the art to learn from Benvenga determine a type of instrument from a plurality of test instruments.  Faust discloses multiple instruments that a client would access data from, which involves determining a type of instrument to further configure the instrument specific data (page 3, paragraph 30).  A person of ordinary skill in the art would understand that this process involves determining a type of the instrument from a plurality of types of instruments as taught in Benvenga.
	Faust and Benvenga do not disclose mimicking visual interfaces of test instruments.  Naughton discloses mimicking visual interfaces of test instruments (column 26, lines 50-57).  Naughton discloses that each type of portable GUI visually mimics a visual display of the type of test instrument used to collect data (column 25, lines 52-57, column 7, lines 17-21).  The hand held device display various types of portable GUIs which are user interface objects that mimic the test instrument.  It would have been obvious to one of ordinary skill in the art to learn from Naughton mimicking visual interfaces of test instruments.  Naughton describes a known technique for providing a user interface of test instrument data which would improve the similar systems described in Faust and Benvenga.
	Referring to claim 44, Faust discloses a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the method of claim 37 (page 6, paragraph 63).
Response to Arguments
5.	Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
	A person skilled in the art would not recognize the written description of the invention as providing adequate support for the feature “each type of portable GUI visually mimics a visual display of the type of test instrument”.  Any reference to the mimicking of a user interface includes a general description provided in paragraph 2 (page 1) of the specification and does not sufficiently teach the newly added features.  The preamble and the features related to the “mimic” were added to the claims in previously amended claims.    
	Applicant discloses that the combination of Faust, Benvenga and Naughton do not disclose mimicking visual interfaces of test instruments.  Naughton describes its invention as each remote control device transmitting a user interface program object to a hand-held display device.  This allows for the hand-held display device to provide a user interface which mimics the visual interface of a test instruments.  See Abstract and the rejection above.  Each of the portable GUIs of this hand-held device mimics the user interface that is provided by and associated with its own remote control device.  Figure 20 in Naughton describes exporting an interface from the remote device to the display device (column 26, lines 36-39, lines 52-56).  
	Applicant discloses that the combination of Faust and Benvenga is based on a classic improper hindsight.  These arguments are fully considered but they are not persuasive.  The rejection cites Faust in conveying how Faust takes into consideration type of instrument and thereby provides clear motivation for learning from Benvenga.  Faust describes a set of measurement instruments which would include any instrument which acquires data that is measured.  Faust describes an environment in which a plurality of instruments are displaying data.  See page 1, paragraphs 3, 5.  A person of ordinary skill in the art would know that both Faust and Benvenga clearly disclose determining instruments for displaying data related to these instruments and providing a customized user interface in response to instrument data.  The claimed invention would have been obvious to one of ordinary skill in the art in view of Faust and Benvenga.  The knowledge and skills of one of ordinary skill in the art would allow them to understand that Faust would require determining a type of test instrument from a plurality of test instruments to configure the measurement data.  A person skilled in the art would be able to interpret the references to know that Faust does involve steps directed to determining the types of instruments that are accessed for measurement data and Benvenga discloses determining the type of instruments that are connected and accessible to the client device.  Benvenga discloses determining the types of instruments that are connected to the client device and accessing a database of information about the instruments to further display data associated with those determined configuration of instruments.  The body of the rejection above further states how Faust discloses using information associated with instrument type to provide measurement data.  Both Faust and Benvenga provide a display of test instruments, test instrument information.  Faust discloses a displaying of controls which are associated with test measurement information.  Faust is also directed to acquiring measurement instrument data from the measurement instrument which includes the GUI information which Naughton provides.  See page 1, paragraph 5.
Conclusion
6.	Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 17, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143